
	

114 HRES 226 IH: Calling on the President to work toward equitable, constructive, stable, and durable Armenian-Turkish relations for the next 100 years based upon the two countries’ common interests and the United States’ significant security interests in the region.
U.S. House of Representatives
2015-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 226
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2015
			Mr. Sessions submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Calling on the President to work toward equitable, constructive, stable, and durable
			 Armenian-Turkish relations for the next 100 years based upon the two
			 countries’ common interests and the United States’ significant security
			 interests in the region.
	
	
 Whereas the Obama Administration has, since early 2009, sought to improve Armenian-Turkish relations; and
 Whereas at the start of this process, President Barack Obama had, on April 6, 2009, voiced the United States Government's expectation that the Armenia-Turkey dialogue would bear fruit very quickly, but recent attempts to reestablish diplomatic relations have been unsuccessful: Now, therefore, be it
	
 That the House of Representatives calls on the President to work toward equitable, constructive, stable, and durable Armenian-Turkish relations for the next 100 years, based upon the two countries’ common interests and the United States’ significant security interests in the region.
		
